DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenhalgh et al. US PG Pub [2008/0119886].

With respect to Claim 1, Greenhalgh discloses: (Figure 4) A treatment system, comprising: an occlusive implant (10) configured to be positioned within an aneurysm (…preventing the passage of emboli between a venous blood pool and an arterial blood pools using devices for creating a barrier to the conducting of emboli at a passage between a venous blood pool and an arterial blood pool… the embolic filtering device can act as a scaffold for tissue to grow, [0039]; Examiner understands that the prior meets the limitation of the claim as it can be placed at the intersection of an aneurysm and its neighboring vessel); a coupler (16) at a proximal portion of the occlusive implant; a conduit (42) having a lumen (40) extending therethrough and a distal portion slidably coupled to the coupler such that the conduit is axially movable relative to the coupler; and a securing member (44) carried by the conduit, the securing member configured to be engaged with the coupler when the securing member is in a radially constrained state (As embolic filtering device 10 is withdrawn, embolic filtering device 10 will gradually expand from its collapsed position and into its memorized shape and/or in conformance, [0053]), and to be disengaged with the coupler when the securing member is in a radially unconstrained state (See figure 4).  
With respect to Claim 2, Greenhalgh discloses: The treatment system of claim 1, wherein the occlusive implant comprises an expandable mesh having a constrained state for delivery to the aneurysm (As embolic filtering device 10 is withdrawn, embolic filtering device 10 will gradually expand from its collapsed position and into its memorized shape and/or in conformance, [0053]) and an expanded state in which at least a portion of the mesh is configured to be disposed across a neck of the aneurysm (…preventing the passage of emboli between a venous blood pool and an arterial blood pools using devices for creating a barrier to the conducting of emboli at a passage between a venous blood pool and an arterial blood pool… the embolic filtering device can act as a scaffold for tissue to grow, [0039]; Examiner understands that the prior meets the limitation of the claim as it can be placed at the intersection (neck) of an aneurysm and its neighboring vessel if so desire).
With respect to Claim 3, Greenhalgh disloses: The treatment system of claim 1,  wherein the conduit (42) is configured to convey an embolic element therethrough for delivery to the aneurysm (Examiner understands that because the conduit 42 is hollow, it is configured to convey an embolic element and therefore meets the functional limitation).
With respect to Claim 4, Greenhalgh discloses: The treatment system of claim 1, wherein the coupler (42) comprises a recess (46) and wherein the securing member (44) comprises a structure (41) configured to be received within the recess while the securing member is in the radially constrained state (First base 16 can have a recess 46 for receiving forceps 44, such that forceps 44 are positioned within recess 46 to more securely grasp embolic filtering device 10, and to deter embolic filtering device 10 from detaching from forceps 44. With embolic filtering device 10 secured by forceps 44 embolic filtering device 10 is pulled into catheter 42…As embolic filtering device 10 is withdrawn, embolic filtering device 10 will gradually expand from its collapsed position and into its memorized shape, [0052-0053]).  
With respect to Claim 8, Greenhalgh discloses: The treatment system of claim 1, wherein, when the securing member (44) is disengaged with the coupler, the conduit (42) can be proximally retracted with respect to the coupler while the occlusive implant remains within the aneurysm (Figure 4).  
	With respect to Claim 9, Greenhalgh discloses: A treatment system (10), comprising: a conduit (42) having a distal portion and a lumen (40) extending therethrough; a coupler (16) slidably coupled to the distal portion such that the coupler is axially movable relative to the conduit (Figure 4, As embolic filtering device 10 is withdrawn, embolic filtering device 10 will gradually expand from its collapsed position and into its memorized shape and/or in conformance, [0053]); an occlusive member (10) coupled to the coupler (16); and a securing member (44) coupled to the conduit proximal to the coupler, the securing member including a distal end portion removably coupled to the coupler.  
With respect to Claim 10, Greenhalgh discloses: The treatment system (10) of claim 9, wherein the distal end portion is moveable between a radially constrained state in which it is coupled with the coupler (As embolic filtering device 10 is withdrawn, embolic filtering device 10 will gradually expand from its collapsed position and into its memorized shape and/or in conformance, [0053]), and a radially unconstrained state in which it is uncoupled from the coupler (Figure 4).  
With respect to Claim 11 Greenhalgh discloses: The treatment system of claim 9, wherein the distal end portion of the conduit (42) is biased in a direction away from the coupler (See figure 4).  
With respect to Claim 12, Greenhalgh discloses: The treatment system of claim 9, wherein the occlusive member comprises an expandable mesh having a constrained state (As embolic filtering device 10 is withdrawn, embolic filtering device 10 will gradually expand from its collapsed position and into its memorized shape and/or in conformance, [0053]) for delivery to an aneurysm and an expanded state in which at least a portion of the mesh is configured to be disposed across a neck of the …preventing the passage of emboli between a venous blood pool and an arterial blood pools using devices for creating a barrier to the conducting of emboli at a passage between a venous blood pool and an arterial blood pool… the embolic filtering device can act as a scaffold for tissue to grow, [0039]; Examiner understands that the prior meets the limitation of the claim as it can be placed at the intersection (neck) of an aneurysm and its neighboring vessel if so desire). 
With respect to Claim 13, Greenhalgh discloses: The treatment system of claim 9, wherein the coupler (42) comprises a recess (46) and wherein the securing member comprises a structure (41) configured to be received within the recess while the securing member is in the radially constrained state (As embolic filtering device 10 is withdrawn, embolic filtering device 10 will gradually expand from its collapsed position and into its memorized shape and/or in conformance, [0053]).  
With respect to Claim 15, Greenhalgh discloses: The treatment system of claim 9, wherein, when the securing member (44) is uncoupled from the coupler (16), the conduit (42) can be proximally retracted with respect to the coupler without moving the occlusive member (Figure 4).  
With respect to Claim 16, Lorenzo discloses: A treatment system (Figure 4), comprising: an occlusive member (10) having a coupler (16) attached thereto, the coupler having a recess (46) along a radially outer surface; and a conduit (42) slidably movable with respect to the coupler (As embolic filtering device 10 is withdrawn, embolic filtering device 10 will gradually expand from its collapsed position and into its memorized shape and/or in conformance, [0053]) and having a securing member (44) coupled thereto, the securing member comprising one or more structures (41) configured to be releasably received within the recess of the coupler.  
With respect to Claim 17, Lorenzo discloses: The treatment system of claim 16, wherein the securing member (44) is configured such that the one or more structures (41) are biased away from the recess (See figure 4).  
44) is moveable between a radially reduced state (As embolic filtering device 10 is withdrawn, embolic filtering device 10 will gradually expand from its collapsed position and into its memorized shape and/or in conformance, [0053]) in which the one or more structures (41) are received within the recess (46) of the coupler (16) and a radially expanded state in which the one or more structures are not received within the recess of the coupler (Figure 4).  
With respect to Claim 20, Lorenzo discloses: The treatment system of claim 16, wherein, while the occlusive member (10) is disposed at a treatment site (…preventing the passage of emboli between a venous blood pool and an arterial blood pools using devices for creating a barrier to the conducting of emboli at a passage between a venous blood pool and an arterial blood pool… the embolic filtering device can act as a scaffold for tissue to grow, [0039]), when the one or more structures (41) of the securing element (44) are not received within the recess (46) of the coupler (16), the conduit (42) can be proximally retracted with respect to the coupler without removing the occlusive member from the treatment site (See Figure 4).

Claim(s) 1, 6-7, 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradway et al. US PG Pub [2015/0343181].

With respect to Claim 1, Bradway discloses: (Figure 1-4) A treatment system, comprising: an occlusive implant (10) configured to be positioned within an aneurysm (…device 10 through the distal end 108 to occlude the body vessel 42 during treatment of, for example, an aneurism, [0035]); a coupler (30) at a proximal portion of the occlusive implant; a conduit (64) having a lumen (66) extending therethrough and a distal portion slidably coupled to the coupler such that the conduit is axially movable relative to the coupler (…device 10 is removably coupled to a distal portion 68 of the inner catheter 64 and is deployable through the distal end 60 of the outer delivery sheath 56 by means of the relative axial movement of the inner catheter 64, [0027]); and a securing member (74) carried by the conduit (See Figure 2), the securing member configured to be engaged with the coupler when the securing member is in a radially constrained state (See Figure 3), and to be disengaged with the coupler when the securing member is in a radially unconstrained state (See figure 4).  
With respect to Claim 6, Bradway discloses: The treatment system of claim 1, further comprising an elongate tubular member (56) having a lumen (58) configured to receive the occlusive implant (10) and conduit (64) therein (Figure 3), wherein elongate tubular member restrains the securing member in the radially constrained state when overlying the securing member (Figure 3…device 10 is removably coupled to a distal portion 68 of the inner catheter 64 and is deployable through the distal end 60 of the outer delivery sheath 56 by means of the relative axial movement of the inner catheter 64, [0027]).  
With respect to Claim 7, Bradway discloses: The treatment system of claim 6, wherein proximal retraction of the elongate tubular member (56) to a position proximal of the securing member (74) causes the securing member to assume the radially unconstrained state (See Figure 4,…device 10 is removably coupled to a distal portion 68 of the inner catheter 64 and is deployable through the distal end 60 of the outer delivery sheath 56 by means of the relative axial movement of the inner catheter 64, [0027]).  
With respect to Claim 9, Bradway discloses: A treatment system, comprising: a conduit (64) having a distal portion and a lumen (66) extending therethrough; a coupler (30) slidably coupled to the distal portion such that the coupler is axially movable relative to the conduit (64; …device 10 is removably coupled to a distal portion 68 of the inner catheter 64 and is deployable through the distal end 60 of the outer delivery sheath 56 by means of the relative axial movement of the inner catheter 64, [0027]); an occlusive member (10) coupled to the coupler (See figure 3); and a securing 74) coupled to the conduit proximal to the coupler, the securing member including a distal end portion (75) removably coupled to the coupler.  
With respect to Claim 14, Bradway discloses: The treatment system of claim 9, further comprising a catheter (56) having a lumen (58) configured to receive the occlusive implant (10) and conduit (64) therein, wherein the catheter restrains the securing member in a radially constrained state when overlying the securing member (See figure 3).  

Allowable Subject Matter
Claims 5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record discloses other implantable occlusive devices. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/P.A.C./Junior Examiner, Art Unit 3771        

/MELANIE R TYSON/Primary Examiner, Art Unit 3771